DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 5/31/22 are acknowledged. Claims 27-30, 33, 36,38-39, and 42-43 have been amended. Claims 35, 40-41, 44, and 54 have been canceled. Claims 1-34, 36-39, 42-43, 45-53, and 55 are pending. 
Claims 1-26 and 45-53 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/4/20. 
Claims 27-34, 36-39, 42-43, and 55 are under examination. 
 Withdrawn Objections and Rejections
The rejection of claims 27-44 and 54-55 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of Applicant’s amendment thereto. See paragraph 7, page 3 of the previous Office action.
The rejection of claims 27-44 and 54-55 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA),first paragraph, because the specification, while being enabling for a method of treating
melanoma comprising administering an effective amount of ipilimumab, wherein the subject has
been determined to have a greater level of CD127lowPD-1low cells compared to a control, does
not reasonably provide enablement for treating all cancers, is withdrawn in light of Applicant’s amendment thereto. See paragraph 8, page 14 of the previous Office action.
The rejection of claims 27-42 and 44 and 54-55 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of Applicant’s amendment thereto. See paragraph 10, page 45 of the previous Office action. 
New Rejections Necessitated by Applicant’s Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-34, 36-39, 42-43, and 55  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites “(a) generating a first scaffold map from a first population of blood leukocytes isolated from the human subject having cancer, wherein the cancer is melanoma, and a second scaffold map from a second population of blood leukocytes isolated from a control, wherein the control is the human subject having cancer at an earlier time, a distinct human subject having cancer that is unresponsive to anti-cancer immunotherapy, or a healthy human subject…”. This limitation is indefinite because it is unclear if the limitation “wherein the cancer is melanoma” is applicable to both the human subject having cancer and  the control subject. One interpretation is that the wherein clause only applies to the human subject having cancer, and not the control subject. In this interpretation, the control subject is not limited to subjects having melanoma, but rather, encompasses a subject having any cancer. In the second interpretation of the claim, the limitation “wherein the cancer is melanoma” applies to the human subject having cancer,  the control subject having cancer at an earlier time, and the distinct human cancer that is unresponsive to anti-cancer immunotherapy. Given that the claims can be interpreted in multiple ways, there is ambiguity as to the scope of the claim and one of skill in the art would not be apprised of the metes and bounds of the claims.  Dependent claims  28-34, 36-39, 42-43, and 55 do not remedy the deficiencies of claim 27, and thus, are included in the rejection.
Claim 27 is indefinite because it is unclear which cell populations are being compared in the method. Step (d) recites “administering a therapeutically effective amount of a composition comprising an immune checkpoint inhibitor, wherein the immune checkpoint inhibition is ipilumimab, to the human subject having cancer if the expression level of CD127lowPD-1low T cells in the human subject having cancer is greater than the expression level of CD127lowPD-1low CD4 T cells in the control...”. This limitation is confusing because the claim references  both T cells and CD4 T cells. It is unclear if the claims are comparing the expression level of CD127lowPD-1low in the total T cell population in both the subject having cancer and the control subject, or if the claim is comparing the expression level of CD127lowPD-1low in the total T cell population from the subject having cancer to the expression level of CD127lowPD-1low CD4 T cells in the control subjects. In other words, are the T cells referenced in the claim 27 any T cell or are they limited to only CD4 T cells. Thus, there is ambiguity as to the scope of the claim and one of skill in the art would not be apprised of the metes and bounds of the claims. Dependent claims  28-34, 36-39, 42-43, and 55 do not remedy the deficiencies of claim 27, and thus, are included in the rejection.
Claims 36 and 37 recite wherein the T cells are obtained intratumorally and wherein the T cells are obtained from a secondary lymphoid organ or from peripheral blood, respectively. These limitations are indefinite because they lack antecedent basis. Claim 27 recites generating a first scaffold map of a first population of blood leukocytes and a second scaffold map from a second population of blood leukocytes. While claim 27 references generating a first and second cell population expression profile from the first and second scaffold maps, and determining the expression level of CD127lowPD-1low T cells in the subject, this limitation does not require obtaining only T cells themselves. Rather, the scaffold maps and expression profiles are based upon blood leukocytes, which would include not only T cells, but any white blood cell.  Thus, there is no antecedent basis for obtaining T cells alone. Clarification and/or correction is required. 
Claim 42 recites the limitation "wherein the determining comprises obtaining, from a third party, a dataset comprising data representing the levels of CD127lowPD-1low cells".  There is insufficient antecedent basis for this limitation in the claim. Claim 27 does not recite a determining step. Clarification and/or correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 28 and 31 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Although claim 28 depends from a preceding claim, claim 28 does not specify a further limitation. Claim 28 recite “further comprising determining that the human subject having cancer has a greater level of CD127lowPD-1low cells than the control prior to treatment with the immune checkpoint inhibitor.  Steps (a), (b), and (c) of claim 27 require determining that the human subject having cancer has a  greater level of CD127lowPD-1low cells than the control, and these steps are performed prior to the administering of ipilumimab in step (d). Thus, claim 27 already sets forth the limitation of claim 28, and claim 28 is not further limiting. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Although claim 31 depends from a preceding claim, in some claim embodiments, it does not specify a further limitation. Claim 27 recites “…the expression level of CD127lowPD-1low CD4 T cells in the control...”. In this embodiment, claim 31 does not further limit claim 27 because claim 27 already specifies that the control T cells are CD4 T cells. Thus, claim 27 already sets forth the limitation of claim 31.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Status
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646